Citation Nr: 9923545	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 50 percent disabling.

2.  Entitlement to restoration of a 100 percent disability 
rating for post-traumatic stress disorder (PTSD), currently 
assigned a 50 percent rating.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
November 1987, and from February 1989 to October 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The RO reduced the veteran's evaluation for PTSD from 100 
to 50 percent in January 1998. 
 
3.  The evidence of record suggests that the veteran's 
psychiatric disability has not stabilized nor does it show 
that the supposed improvement will be maintained under the 
ordinary conditions of life. 
 
4.  The veteran is currently in receipt of a 50 percent 
disability evaluation for migraine headaches; this is the 
maximum schedular amount allowed for this condition.


CONCLUSIONS OF LAW

1.  The criteria for the restoration of a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
3.343, 3.344, 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
9411 (1998). 

2.  The claim for entitlement to an increased evaluation in 
excess of 50 percent for migraine headaches is denied for 
lack of entitlement to benefits under the law.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Diagnostic 
Code 8100 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the Board requesting that the 
RO's rating decision of February 1998 be overturned.  In that 
decision, the RO reduced the veteran's service-connected PTSD 
disability rating from 100 to 50 percent.  The RO also denied 
an increased evaluation for the veteran's service-connected 
migraine headache disability.  The veteran avers that his 
psychiatric condition has not improved, and has, in fact, 
remained just as debilitating as it was when he was granted a 
100 percent rating for the condition in June 1993.  He has 
not submitted any argument with respect to his headache 
disability.

I.  PTSD

The veteran was discharged from the US Army in October 1992 
and shortly thereafter he was granted service connection for 
PTSD.  VA Form 21-6796, Rating Decision, November 3, 1992.  A 
70 percent disability rating was assigned.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1992).

The following May, the veteran was examined at the local VA 
Medical Center (VAMC) in order to discover the then current 
severity of his psychiatric condition.  Upon completion of 
the examination, the doctor wrote:

OBJECTIVE FINDINGS: . . . His speech was 
very tremulous and reduced in amount to 
brief responses to examiner's questions.  
The veteran appeared to be very agitated, 
he nervously tapped both of his feet on 
the floor, knocking his knees together.  
He constantly moved some part of his body 
throughout the interview.  He appeared to 
be preoccupied with his inner thoughts.  
The veteran would clinch the arms of the 
chair and stare off into space as if he 
was daydreaming.  Associations were 
tightly linked and ideas related.  He was 
able to interact and relate to examiner 
appropriately.  He exhibited good reality 
contact and judgment was realistic for 
present and future goals.  Cognitive 
functions appeared slightly impaired, the 
veteran had difficulty focusing his 
attention, poor concentration.  He does 
not appear capable of managing of his 
financial affairs because of the degree 
of impairment with his concentration. . . 
. The veteran has impairments in 
concentration, difficulty focusing 
attention and poor attention span so he 
cannot manage financial affairs.  He 
seldom leaves the house, doesn't want to 
be around anybody and doesn't even go 
grocery shopping with his wife.

DIAGNOSIS:  Post traumatic stress 
disorder, severe.  The veteran was highly 
agitated during his interview, exhibited 
severe motor restlessness with 
impairments in concentration.  Symptoms 
appear to be so severe that veteran is 
totally incapacitated by these symptoms 
of anxiety.

After reviewing the results of the above-noted examination 
report, the RO awarded a 100 percent disability evaluation 
for PTSD.  VA Form 21-6796, Rating Decision, June 18, 1993; 
38 C.F.R. Part 4, Diagnostic Code 9411 (1993).  

In July 1995, the veteran sat for another psychiatric 
examination.  PTSD Exam, July 27, 1995.  The examination 
results were very similar to those obtained in 1993 with the 
doctor diagnosing severe PTSD with severe impairment in 
social and occupational functioning.  The veteran's 100 
percent disability rating was continued.  See VA Form 21-
6796, Rating Decision, August 9, 1995.  

In 1997, the veteran underwent two psychiatric checkups.  
PTSD Exam, August 25, 1997; December 22, 1997.  Upon 
conclusion of the first exam, the veteran was diagnosed with 
PTSD and a global assessment functioning score (GAF) of 55-60 
was given.   The Board would note that the objective findings 
for both examinations are nearly identical and the results 
from the December 1997 are proffered as a representation of 
what was concluded by the examiner.

OJBECTIVE [FINDINGS]: . . . He was 
cooperative throughout much of the 
examination.  His Mini-Mental Status 
Examination was 30 out of 30.  He 
exhibited good eye contact.  In August 
and December 22, 1997, he appeared very 
anxious throughout the examination.  He 
shook his legs throughout both 
examinations.  His mood was described as 
"hyper".  His affect was euphoric.  His 
speech was slightly increased in rate at 
times.  His thought processes were 
logical and coherent with no flight of 
ideas and no looseness or association on 
both examinations.  There was no 
blocking, no confusion or muteness.  
There was no tangentiality or 
circumstantiality.  He was able to focus, 
sustain and shift attention.  Thought 
content was negative for auditory or 
visual hallucinations.  He had no 
evidence of delusions and no ideas of 
reference. . . . Memory was short and 
remote were intact.  Proverbs were 
abstract to simple questions but concrete 
for more complicated ones.  Insight and 
judgment were decreased.

Following this examination, and without the benefit of 
reviewing the veteran's medical treatment records, the RO 
recommended that his 100 percent disability rating for PTSD 
be reduced to 50 percent.  See Proposed Rating Reduction, VA 
Form 21-6796, Rating Decision, September 8, 1997.  The 
proposed reduction went into effect when the RO issued its 
rating action on January 12, 1998, and the veteran appealed 
that decision.   In essence, the veteran claims that the RO's 
reduction was based on inadequate evidence of improvement of 
his condition.  He maintains that his condition has not 
improved, but has remained the same since he was evaluated in 
1993. 

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  The facts 
relevant to this appeal have been properly developed and the 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  Id. 

As reported, the veteran's PTSD has been evaluated under 
Diagnostic Code 9411, which reads:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

38 C.F.R. Part 4 (1998).

This claim is one for "restoration" which automatically 
requires the application of 38 C.F.R. § 3.344 (1998), as 
mandated by the United States Court of Appeals for Veterans 
Claims, previously known as the United States Court of  
Veterans' Appeals, and hereinafter the Court, in Peyton v. 
Derwinski, 1  Vet. App. 282 (1991).  According to this 
regulation, a reduction in a rating that has "stabilized" 
for five years or more, may not be reduced on the basis of 
only one examination, unless all the evidence of record 
clearly shows that a sustained improvement has occurred.  The 
Court further interpreted this regulatory provision in Lehman 
v. Derwinski, 1 Vet. App. 339 (1991), where it held that the 
five-year period is merely a guideline, and that the entire 
clinical record must be reviewed in order to determine 
whether, in fact, the disorder in issue has actually 
"stabilized".  Moreover, when the reduction results in the 
cancellation of a total rating, there is a heightened 
requirement that the evidence clearly show a material 
improvement attained under the "normal conditions of life".  
38 C.F.R. § 3.343 (1998). 

Additionally, ratings of diseases subject to temporary or 
episodic improvement, such as a bronchial or psychiatric 
condition, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (1998). 

Following the veteran's notice of reduction, in support of 
his claim, he submitted various statements written by his 
family members.  The basic tenor of these documents was that 
the veteran was experiencing depression, aggressiveness, and 
despair.  He had withdrawn from his friends and family, and 
when he was dealing with others, he appeared irritable, 
short-tempered, and hostile.  The RO did not institute a 
social survey in order to confirm or deny the statements made 
by the family members prior to issuing the reduction.  In 
other words, there is no evidence of record showing that the 
veteran attained improvement of his condition under the 
ordinary conditions of life.  Moreover, it did not obtain the 
veteran's psychiatric outpatient treatment records even 
though there are indications in the record that the veteran 
was obtaining monthly, and sometimes weekly, therapy sessions 
for his PTSD.

Upon reviewing the evidence, it is the determination of the 
Board that improvement as suggested by 38 C.F.R. § 3.344 
(1998) has not been shown.  The evidence as a whole shows a 
veteran who is severely impaired.  He has not required 
hospitalization; yet, he is limited in his ability to 
function for himself.  The VA examiner admitted that as a 
result of the veteran's noncompliance with his pharmaceutical 
regime, he is not functioning normally.  It is the Board's 
opinion that an improved, stabilized condition has not been 
shown.  

In determining whether restoration of the 100 percent 
disability is warranted, the VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the restoration must be denied.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Board believes that the provisions of 38 
C.F.R. §§ 3.344 (1998) regarding the conditions under which a 
rating may be reduced have not been met, and a restoration of 
the previously assigned 100 percent rating is in order.  The 
veteran's appeal is granted.

The Board adds that notwithstanding the fact that the total 
rating termination in this matter was undertaken in 
compliance with 38 C.F.R. § 3.105(e) and (h) (1998), it is 
nevertheless evident that such action was effected with the 
precepts of 38 C.F.R. §§ 3.343 and 3.344 (1998) in mind even 
though the statement of the case and the rating decision did 
not mention either one of these regulations.  In other words, 
although the RO did not cite to these two regulations, it 
applied the rules concerning reduction to the veteran's 
claim.  However, if the RO was going to latently apply those 
rules, it was required to examine a complete record and it 
was required to fully explain why it considered the veteran's 
illness stable and improved.  It could not ignore the 
statements made by the veteran's family, and given the 
examiner's inference that the veteran was going through a 
"cycle" of emotional highs and lows, it could not merely 
reduce the veteran's disability evaluation without examining 
the overall psychiatric picture.  The effect of such 
oversights is to, in the Board's opinion, void ab initio the 
RO's reduction action and to compel the Board to set it aside 
as not in accordance with law.  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 
Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).

Hence, given that there was no material improvement had been 
shown or, if it was established, that it was attained under 
the ordinary conditions of life, the total rating must be 
restored.  The RO's failure to demonstrate that material 
improvement attained under the ordinary conditions of life in 
the veteran's disability had been shown cannot be cured by 
subsequent examination or action by the VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction, and determine whether that action was 
appropriate.

Given that the RO's reduction action of January 1998 was in 
error, the 100 percent rating for the veteran's PTSD is 
restored, effective from April 12, 1993.  The Board does not 
herein reach any other question presented by this appeal, 
including whether material improvement was achieved during 
the relevant time frame under the ordinary conditions of 
life, nor does the Board intimate any opinion as to any such 
matter.  Any subsequent action taken to reduce the veteran's 
rating must be in accord with the facts then presented and 
the governing legal criteria.

II.  Migraine Headaches

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1997), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

The veteran has been assigned a 50 percent disability rating 
for migraine headaches in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 8100 (1998).  A noncompensable evaluation is 
warranted for migraine headaches with attacks less often than 
the frequency of attacks required for a 10 percent 
evaluation.  A 10 percent evaluation requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 8100 
(1998).

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998).  Yet, in this case, 
the veteran has been rated at the maximum amount, 50 percent, 
for a headache disability.  This evaluation encompasses a 
level of compensation for severe symptoms and for any 
impairment in earning capacity due to these symptoms.  
However, there is a lack of entitlement under the law to a 
higher schedular evaluation.  In this case, the facts are not 
in dispute, and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).

The Board adds that a review of the record has not revealed 
that the RO expressly considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, of the VA, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and, in fact, is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  In light of this mandate, the Board 
will refer the question of the applicability of 38 C.F.R. § 
3.321(b)(1) (1998) to the facts of this case with respect to 
the veteran's service-connected headache condition back to 
the RO for such further action as is deemed appropriate.


ORDER

1.  Subject to those provisions governing the payment of 
monetary benefits, restoration of a 100 percent schedular 
evaluation for PTSD is granted.

2.  Entitlement to an increased evaluation for migraine 
headaches is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  A GAF of 50 (actually the range of scores from 41 to 50) is for "[s]erious symptoms (e.g. suicidal ideation, 
server obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  Diagnostic and Statistical Manual of Mental Disorders, 
32 4th ed. (1994), cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 55 to 60 is for 
"moderate difficulty in social, occupational, or school functioning."  Diagnostic and Statistical Manual for 
Mental Disorders, 32 4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
  The veteran received a 100 percent disability rating for approximately 4 years, 11 months, 19 days - eleven 
days short of five years.

